DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 11/08/2021.
Claims 1, 4-9, 12, 15-19 and 22-23 are pending in this application. Claims 1, 4, 7, 9, 12, 15, and 22-23 are amended and claims 2-3, 10-11, 13-14 and 20-21 are cancelled. 
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
a) Applicant argued Miller describes iteratively defining regular expression rules to extract field values, this process of Miller does not include the claimed steps. For instance, claim 23 recites an iterative process that includes a step of displaying a contiguous plurality of characters from a sequence of characters determined by parsing the dataset. The process of Miller in which a regular expression rule is defined does not include such a step.
As per a), the Examiner respectfully disagrees in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The step mentioned above is taught by Silberstein in combination with Miller wherein a contiguous plurality of characters are displayed from the sequence of characters determined by parsing the dataset (Silberstein, Fig.4, dataset 415, col.11, lines 5-35; Fig.8, contiguous characters 840), wherein characters of the contiguous plurality of characters are each . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0220632) in view of Silberstein et al. (“Silberstein”, US 10,437,847) in view of Ishii et al. (“Ishii”, US 2017/0147546) and further in view of Krishnan et al. (“Krishnan”, US 2017/0316070).  
As per claim 1, Miller teaches a method of determining a record format for a dataset, the dataset comprising a plurality of bytes (Miller, para.103-104, raw data transformed into event records), the method comprising, with at least one computing device: 
parsing the dataset using a first record format to determine a sequence of characters represented by the plurality of bytes and determining values of one or more data fields in accordance with the first record format (Miller, para.105, 124-125, 127-128, 142 parsing raw data from source into events using delimiter rule to extract fields and their associated values);
displaying at least some of the values of the one or more data fields in accordance with the first record format via a user interface (Miller, para.128, 143; Fig.19, first format 1904); 
displaying, via the user interface, a plurality of characters from the sequence of characters determined by parsing the dataset, wherein characters of the plurality of characters are each set of possible delimiter types based on delimiters identified within events; para.143-144, delimiters 1906-1914; Fig.19-20);  
receiving user input selecting a first user interface element of the sequence of user interface elements, the selected first user interface element being associated with a first character of the sequence of characters, thereby identifying a first delimiter character (Miller, para.125, 143-144, selection of one possible delimiter 1906-1914; Fig.19-20); 
receiving user input selecting a second user interface element of the sequence of user interface elements, the selected second user interface element being associated with a second character of the sequence of characters, thereby identifying a second delimiter character, wherein the first delimiter character and the second delimiter character have different character values (Miller, 110, 124-125, delimiter rule may include one or more delimiters; the user can select one or more delimiters);
generating a second record format based on the received input, wherein the second record format is generated to include a first data field delimited by the first character (Miller, para.127, 144, fields are generated in accordance with the selected delimiter type);
parsing at least a portion of the dataset using the second record format (Miller, para.127, 144,  fields are extracted from dataset); and 
displaying results of parsing the at least a portion of the dataset using the second record format via the user interface, wherein displaying the results of parsing the at least a portion of the dataset using the second record format comprises displaying a list of records of the dataset and data field values of the records (Miller, Fig.20, field 2008 with values 2002, 2004, 2006).
contiguous plurality of characters from the sequence of characters determined by parsing the dataset, wherein characters of the contiguous plurality of characters are each presented as a separate user interface element in a sequence of user interface elements in the order in which the characters appear in the dataset. Silberstein teaches an information processing method wherein a contiguous plurality of characters are displayed from the sequence of characters determined by parsing the dataset (Silberstein, Fig.4, dataset 415, col.11, lines 5-35; Fig.8, contiguous characters 840), wherein characters of the contiguous plurality of characters are each presented as a separate user interface element in a sequence of user interface elements (Silberstein, Fig.8, col.14, lines 8-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Silberstein’s teaching with Miller’s method in order to visually select delimiters from the actual dataset. 
Furthermore, the method of Miller and Silberstein does not explicitly teach the elements to be displayed in the order in which the characters appear in the dataset.  Ishii teaches an information processing method wherein selectable elements are displayed in the order in which the characters appear in the dataset (Ishii, Fig.3, elements listed 305 in order appearing in the dataset 204; para.59, 95-97, elements of specific attribute extracted and displayed in order of extraction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ishii’s teaching with the method of Miller and Silberstein in order to locate elements efficiently. 
Additionally the method of Miller, Silberstein and Ishii does not teach a second data field delimited by the second delimiter character.  Krishnan teaches a method of generating a data format wherein a second data field is delimited by a second delimiter character (Krishnan sequence of different delimiters used to separate fields).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Krishnan’s teaching with the method of Miller, Silberstein and Ishii in order to parse data containing various delimiters.
As per claim 4, the method of Miller, Silberstein, Ishii and Krishnan teaches the method of claim 1, further comprising determining that the second record format does not fully parse the dataset, and wherein displaying the results of the parsing of the dataset using the second record format via the user interface comprises displaying an alert that the second record format does not fully parse the dataset (Miller, para.122, 140, unintended results may be modified; Fig.15). 
As per claim 5, the method of Miller, Silberstein, Ishii and Krishnan teaches the method of claim 1, further comprising determining the first record format based at least in part on one or more heuristics to identify one or more characters as a potential delimiter (Miller, para.55, use heuristic rules to determine delimiters).
As per claim 6, the method of Miller, Silberstein, Ishii and Krishnan teaches the method of claim 5, wherein determining the first record format comprises identifying a character of the dataset that is not alphanumeric, a space, a quote, a period, a forward-slash or a hyphen, and generating a data field of the first record format that is delimited by the identified character (Miller, para.115, 127, generating field with selected delimiter)
As per claim 7, the method of Miller, Silberstein, Ishii and Krishnan teaches the method of claim 1, wherein the first character associated with the selected user interface element is a non-printable character (Miller, para.133, delimiter “|”). 
analysis of events may recommend delimiter mode due to use of delimiters). 
Claims 12 and 15-17 are similar in scope to claims 1 and 4-6 respectively, and are therefore rejected under similar rationale.
As per claim 18, the method of Miller, Silberstein, Ishii and Krishnan teaches the computer system of claim 16, wherein determining the first record format comprises identifying a data record delimiter (Miller, para.142, analysis of event determines delimiters are utilized; Krishnan, para.89, end line delimiter).
Claim 22 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0220632), Silberstein et al. (“Silberstein”, US 10,437,847), Ishii et al. (“Ishii”, US 2017/0147546) and Krishnan et al. (“Krishnan”, US 2017/0316070) in view of Miller (“Miller2”, US 9,922,037).
As per claim 9, the method of Miller, Silberstein, Ishii and Krishnan teaches the method of claim 1, however does not explicitly teach wherein the user input causes the at least one computing device to alter the selected user interface element's appearance in the user interface.  Miller2 teaches a method of defining a record wherein the user input alters the selected user element’s appearance (Miller2, Fig.11, element 1101 highlighted after user selection; col.18, lines 40-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Miller2’s teaching with the method of Miller, Silberstein, Ishii and Krishnan in order to confirm selection of element.
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017/0220632) in view of Silberstein et al. (“Silberstein”, US 10,437,847) and further in view of Ishii et al. (“Ishii”, US 2017/0147546).
As per claim 23, Miller teaches a method of determining a record format for a dataset, the dataset comprising a plurality of bytes (Miller, para.103-104, raw data transformed into event records), the method comprising, with at least one computing device: 
iteratively receiving user input and generating record formats based upon the user input, said iterative process continuing until receiving user input indicating a most recently generated record format is to be output (Miller, para.122, 140, unintended results may be modified until desired outcome achieved), said iterative process comprising repeating steps of: 
parsing the dataset using an initial record format to determine a sequence of characters represented by the plurality of bytes and determining values of one or more data fields in accordance with the initial record format (Miller, para.105, 124, 127-128, 142 parsing raw data from source into events using delimiter rule to extract fields and their associated values); 
displaying at least some of the values of the one or more data fields in accordance with the initial record format via a user interface (Miller, para.128, 143; Fig.19, first format 1904); 
displaying, via the user interface, a plurality of characters from the sequence of characters determined by parsing the dataset, wherein characters of the plurality of characters are each presented as a separate user interface element in a sequence of user interface elements (Miller, para.125, 143-144, delimiters 1906-1914; Fig.19-20); 
selection of one possible delimiter 1906-1914; Fig.19-20); 
generating a subsequent record format based on the received input, wherein the subsequent record format is generated to include a data field delimited by the character associated with the selected user interface element (Miller, para.127, 144, fields are generated in accordance with the selected delimiter type);
parsing at least a portion of the dataset using the subsequent record format (Miller, para.127, 144,  fields are extracted from dataset); and 
displaying results of parsing the at least a portion of the dataset using the subsequent record format via the user interface, wherein displaying the results of parsing the at least a portion of the dataset using the subsequent record format comprises displaying a list of records of the dataset and data field values of the records (Miller, Fig.20, field 2008 with values 2002, 2004, 2006).
However, Miller does not teach displaying a contiguous plurality of characters from the sequence of characters determined by parsing the dataset, wherein characters of the contiguous plurality of characters are each presented as a separate user interface element in a sequence of user interface elements in the order in which the characters appear in the dataset. Silberstein teaches an information processing method wherein a contiguous plurality of characters are displayed from the sequence of characters determined by parsing the dataset (Silberstein, Fig.4, dataset 415, col.11, lines 5-35; Fig.8, contiguous characters 840), wherein characters of the contiguous plurality of characters are each presented as a separate user interface element in a sequence of user interface elements (Silberstein, Fig.8, col.14, lines 8-32). It would have been 
Furthermore, the method of Miller and Silberstein does not explicitly teach the elements to be displayed in the order in which the characters appear in the dataset. Ishii teaches an information processing method wherein selectable elements are displayed in the order in which the characters appear in the dataset (Ishii, Fig.3, elements listed 305 in order appearing in the dataset 204; para.59, 95-97, elements of specific attribute extracted and displayed in order of extraction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ishii’s teaching with Miller’s method in order to locate elements efficiently. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M./
SAJEDA MUHEBBULLAHExaminer, Art Unit 2177 

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177